Citation Nr: 1529036	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO. 08-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability manifested by recurrent urinary tract infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran served on active duty from August 2001 to September 2007.




This matter was last before the Board of Veterans' Appeal (Board) in February 2014, on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is ready for review. 


FINDING OF FACT

The Veteran has recurrent urinary tract infections which she developed during active military service


CONCLUSION OF LAW

The criteria for a grant of service connection for recurrent urinary tract infections are approximated. 38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection was received in June 2007 as part of the Benefits Delivery at Discharge (BDD) Program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.. 

The Veteran's service treatment records indicate that in March 2003, and July 2005 she was treated for a urinary tract infection. An August 2007 chronological record of medical care indicates that she reported then having a recurrent infection and that they periodically manifested since 2004. The Veteran served as an officer in  medical units, and reports that although she experienced the infection on several other occasions during service, she either self-treated or was treated by her colleagues in medical units, without recordation.
In her substantive appeal, the Veteran reported that while a VA medical examination did not diagnose a urinary tract infection, neither was testing conducted. However, she also alleged that shortly after the July 2007 VA examination was conducted, she was again treated for the disorder in August 2007. 

In order for service connection to be granted, there must be evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

However, the law provides that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319 (2007); see also Hart v. Mansfield, 21 Vet.App. 505 (2007) ("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

While the Veteran filed her claim during a period of active duty, she nonetheless then displayed symptoms consistent with a urinary tract infection for which she had been periodically treated during service. She therefore had a disability at the time the claim was filed, which satisfies the McClain criterion.

Given this factor, the Board will grant service connection. However, the Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The Board's present action moots any further consideration of VA's duty to assist and notify the claimant under the applicable law. 
ORDER

Service connection for a disability characterized as recurrent urinary tract infections is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


